Exhibit 10.3

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (this “Agreement”), dated as of November 27, 2013, is
entered into by and between Apparel Holding Corp., a Delaware corporation (the
“Company”) and Sun Capital Partners Management V, LLC, a Delaware limited
liability company (the “Consultant”). The Company and Consultant are referred to
herein as the “Parties”.

W I T N E S S E T H:

WHEREAS, the Company filed a Form S-1 Registration Statement with the Securities
and Exchange Commission on September 24, 2013 with the intent of making an
initial public offering of shares as soon as practicable after the Registration
Statement becomes effective (the “IPO”);

WHEREAS, historically, the Consultant has provided to the Company the consulting
services set forth on Exhibit A (the “Services”), and received compensation for
providing the Services pursuant to that certain Management Services Agreement,
dated as of May 29, 2008 by and between Kellwood Company and Consultant (as
amended from time to time, the “Management Services Agreement”);

WHEREAS, in connection with the IPO the Management Services Agreement will be
terminated;

WHEREAS, after the IPO, the Consultant has expressed the willingness to continue
to provide to the Company the Services without compensation, other than as set
forth herein;

WHEREAS, after the IPO, the Company and its direct and indirect subsidiaries
(the “Subsidiaries”) desire to continue to receive the Services from the
Consultant and to obtain the benefit of the experience of the Consultant in
business and financial management;

WHEREAS, after the IPO, the Consultant desires to provide the Services to the
Company and the Subsidiaries pursuant to the terms of this Agreement; and

WHEREAS, the arrangements set forth in this Agreement are designed to reimburse
the Consultant for expenses incurred while providing the Services to the Company
and the Subsidiaries and provide the Consultant with indemnity from Losses as
described herein.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the Company and the Consultant hereby agree as follows:

 

  1. Agreement; Term.

(a) The Company and the Subsidiaries have requested that the Consultant perform
the Services. To the extent the Consultant performs such Services for the
Company and/or any Subsidiary, unless otherwise agreed to by the Parties and
specified in writing, the terms and conditions by which the Consultant will
provide such Services are specified herein. The Parties agree and acknowledge
that the Consultant shall have no obligation to perform any such Services except
as agreed to by the Consultant from time to time.



--------------------------------------------------------------------------------

(b) It is expressly understood and agreed that the Consultant shall devote only
so much time, and shall consult with and advise the officers and directors of
the Company and/or any Subsidiary only to such extent and at such times and
places as may be mutually agreed by the Company and/or such Subsidiary and the
Consultant. Subject to Section 22, the Consultant shall be free to provide
similar services to such other business enterprises or activities as the
Consultant may deem fit without any limitation or restriction whatsoever.

(c) The term of this Agreement shall commence as of the completion of the IPO
(the “Effective Date”) and shall terminate on the tenth (10th) anniversary of
the Effective Date, and shall be extended automatically thereafter on a
year-to-year basis; provided that the Consultant may (in its sole discretion)
elect in writing to terminate this Agreement at any time; provided, further that
the Company may (in its sole discretion) elect in writing to terminate this
Agreement if SCSF Cardinal, LLC, Sun Cardinal, LLC and/or their respective
affiliates’ aggregate ownership of the Company’s equity interests falls below
thirty percent (30%). Notwithstanding any other provisions hereof, (A) the
Company’s obligation to pay amounts due with respect to periods prior to the
termination hereof and (B) the provisions of Sections 3 through 21 hereof, in
each case shall survive any termination of this Agreement.

 

  2. Compensation and Expenses.

(a) Except as contemplated hereby or as approved by a majority of the Company’s
Unaffiliated Directors (as defined below), the Company shall have no obligation
to pay the Consultant and/or any of its affiliates (other than, for the
avoidance of doubt, the Company and the Subsidiaries) (each, a “Consultant
Affiliate”) any fees for the Services rendered hereunder and all matters related
thereto (the “Consulting Fees”). As used herein, the term “Unaffiliated
Directors” shall mean the Company’s directors who are not employees of the
Consultant and/or any Consultant Affiliate.

(b) The Company shall reimburse, or cause the Subsidiaries to reimburse, the
Consultant, any Consultant Affiliate or any of their respective members,
managers, partners, directors, officers, employees or agents from time to time
at the request of such party for the cost of all reasonable out-of-pocket fees
and expenses incurred by such party in the performance of the Services rendered
hereunder and all matters related thereto (the “Consultant Expenses”). Such
out-of-pocket costs shall include, but are not limited to, the costs of airfare,
lodging and transportation, as well as the costs of any service providers,
attorneys, accountants, investment bankers, management, restructuring, real
estate or other consultants, or other similar agents, advisors, or
representatives engaged by the Consultant or Consultant Affiliate for the
Company’s or any Subsidiary’s benefit, and shall not include any portion of
salary or bonuses paid to any employee of the Consultant; provided that
Consultant shall not be reimbursed for fees to such third party service
providers except to the extent that such engagement is approved by Company, such
approval not to be unreasonably conditioned, withheld or delayed. For the
avoidance of doubt, reimbursement of such Consultant Expenses shall not be
conditioned on the approval of the Unaffiliated Directors and shall be in
addition to any Consulting Fees payable hereunder.

(c) The aforementioned Consulting Fees and Consultant Expenses (together, the
“Fees”) will be payable promptly, but in no event more than fifteen (15)
business days following the date which Consultant or any Consultant Affiliate
submits to the Company an invoice (in form and substance consistent with past
practice) for such fees and expenses (which may be more than once per month).

 

2



--------------------------------------------------------------------------------

(d) The Company agrees and acknowledges that certain Consultant Affiliates
(including, without limitation, Sun Capital Partners Sourcing, LLC, Neuheim Lux
Group Holding V, S.a.r.l., and certain restructuring consultants) may provide
certain Services to the Company and/or the Subsidiaries. For the avoidance of
doubt, the fees and expense paid by the Company to such Consultant Affiliates
for such Services shall be Consultant Expenses. All such services provided by a
Consultant Affiliate shall be covered by the terms hereof and the Consultant and
each Consultant Affiliate shall be considered a Consultant Indemnitee with
respect to such services provided. The Company agrees that each Consultant
Affiliate shall also be a third party beneficiary hereunder. For avoidance of
doubt, when used herein, the term “affiliate” includes, without limitation, Sun
Capital Advisors, Inc. and any similar entities (it being understood and agreed
that the failure to list any entity as an affiliate shall in no way suggest any
entity is not an affiliate).

3. Relationship of the Parties. The Consultant is providing services hereunder
as an independent contractor. Nothing in this Agreement shall be deemed to
constitute the Parties hereto as joint venturers, alter egos, partners or
participants in an unincorporated business or other separate entity, nor in any
manner create any employer-employee or principal-agent relationship between the
Company and/or any of the Subsidiaries on the one hand, and the Consultant or
any of the Consultant’s members, managers, agents, sub-contractors, officers or
employees on the other hand (notwithstanding the fact that the Company and the
Consultant may have in common any officers, directors, stockholders, members,
managers, employees, or other personnel).

4. Directors and Officers. Nothing in this Agreement shall be construed to
relieve the directors or officers of the Company or any of the Subsidiaries from
the performance of their respective duties or limit the exercise of their powers
in accordance with the Company’s or such Subsidiary’s, as applicable, charter,
bylaws, operating agreement, other constituent documents, applicable law, or
otherwise. The activities of the Company and each of the Subsidiaries shall at
all times be subject to the control and direction of their respective directors,
managers and officers. The Company and the Subsidiaries reserve the right to
make all decisions with regard to any matter upon which the Consultant or any
Consultant Affiliate has rendered its advice and consultation. The Parties
expressly acknowledge and agree that the Consultant is being engaged by the
Company to provide consulting services to the Company and the Subsidiaries, for
which the Consultant will be compensated pursuant to the terms of this
Agreement. The Consultant shall not, and shall have no authority to, control the
Company or any of the Subsidiaries or the Company’s or any of the Subsidiaries’
day-to-day operations, whether through the performance of the Consultant’s
duties hereunder or otherwise. Moreover, although the Company and/or any of the
Subsidiaries may grant to the Consultant authority to sign, review or approve
the Company’s and/or such Subsidiary’s checks, payments, expenditures, transfers
and/or conveyances, any such grant of authority shall be made by the Company or
such Subsidiary, as applicable, and accepted by the Consultant with the express
understanding and limitation that the Consultant shall possess and exercise such
authority solely in its capacity as a provider of consulting services pursuant
to the terms of this Agreement and in no other capacity, and that no inference
shall be drawn therefrom as to any ability of the Consultant to control the
Company or such Subsidiary or the Company’s or such Subsidiary’s day-to-day
operations or as to any

 

3



--------------------------------------------------------------------------------

liability or responsibility therefor. The Company’s and each of the
Subsidiaries’ directors, managers, officers and employees shall retain all
responsibility for the Company or such Subsidiary, as applicable, and its
operations as and to the extent required by the Company’s or such Subsidiary’s
charter, bylaws, operating agreement, other constituent documents, and
applicable law.

5. Limitation of Liability. Neither the Consultant nor any of its affiliates,
nor any of their respective past, current or future members, managers, partners,
directors, officers, employees, agents and/or controlling persons, nor any
successor by operation of law (including by merger) of any such person, nor any
entity that acquires all or substantially all of the assets of any such person
in a single transaction or series of related transactions (all of the foregoing,
collectively, the “Consultant Indemnitees”) shall be liable to the Company or
any of the Subsidiaries or affiliates or any of the security holders or
creditors of the Company or any of its affiliates for (a) any damage, loss,
liability, deficiency, diminution in value, action, suit, claim, proceeding,
investigation, audit, demand, assessment, fine, judgment, cost or other expense
(including, without limitation, legal fees and expenses) (collectively
“Liabilities”) directly or indirectly (whether direct or indirect, in contract
or tort or otherwise) arising out of, related to, caused by, based upon or in
connection with the performance of services contemplated by this Agreement
unless such Liability shall be proven to result directly and primarily from the
willful misconduct of such person or (b) any Outside Activities (as defined in
Section 17 below). The Consultant makes no representations or warranties,
express or implied, in respect of the services provided by any Consultant
Indemnitee. In no event will any Consultant Indemnitee be liable to (i) the
Company or any of the Subsidiaries or affiliates (x) for any special, indirect,
punitive, incidental or consequential damages, including, without limitation,
loss of profits or savings or lost business, whether or not such damages are
foreseeable or such Consultant Indemnitee has been advised of the possibility of
such damages or (y) in respect of any Liabilities relating to any third party
claims (whether based in contract, tort or otherwise), except as set forth in
Section 5 below or (ii) to any of the security holders or creditors of the
Company for any Liability whatsoever. Under no circumstances will the aggregate
of any and all Liabilities of the Consultant Indemnitees exceed the aggregate of
the fees actually paid to the Consultant hereunder.

6. Indemnification; Advancement. The Company and the Subsidiaries shall jointly
and severally reimburse, defend, indemnify and hold the Consultant Indemnitees,
and each of them, harmless from and against any Liabilities arising out of,
related to, caused by, based upon or in connection with (a) any act or omission
of, or on behalf of, the Company, any of the Subsidiaries, the Consultant or any
of the Consultant Indemnitees, except to the extent proven to result directly
and primarily from the willful misconduct or gross negligence of the person
seeking indemnification, or (b) any act or omission made at the direction of the
Company or any of the Subsidiaries (collectively, the items in (a) and
(b) above, “Claims”). The Company, the Subsidiaries and any of their affiliates
(other than the Consultant Indemnitees) shall jointly and severally defend at
their own cost and expense any and all suits or actions (just or unjust) which
may be brought against the Company, any of the Subsidiaries or any of their
affiliates, or any Consultant Indemnitee or in which any Consultant Indemnitee
may be impleaded with others upon any Claims, or upon any matter, directly or
indirectly arising out of, related to, caused by, based upon or in connection
with this Agreement or the performance (or failure of performance) hereof by any
Consultant Indemnitee. Reasonable expenses incurred by a Consultant Indemnitee
entitled to be indemnified under this Section 6 who was, is or is threatened to
be made subject to

 

4



--------------------------------------------------------------------------------

a Claim shall be paid by the Company in advance of the final disposition of the
Claim upon receipt of an undertaking by or on behalf of such Consultant
Indemnitee to repay such amount if it shall ultimately be determined that he,
she or it is not entitled to be indemnified by the Company and the Subsidiaries.
If the Company has acknowledged in writing its indemnification obligations
hereunder with respect to a Claim and is actively defending a Claim, a
Consultant Indemnitee shall not be entitled to reimbursement of expenses related
to the engagement of separate legal counsel with respect to such Claim unless
Consultant Indemnitee, in good faith upon the advice of counsel, believes a
conflict of interest necessitates the engagement of such legal counsel. Neither
Party may settle any Claim without the consent of the other Party, such consent
not to be unreasonably withheld or delayed. The Company hereby acknowledges that
the Consultant Indemnities have certain rights to advancement and/or
indemnification by certain affiliates of Sun Capital Partners, Inc.
(collectively, the “Fund Indemnitors”). The Company hereby agrees that the
Company is the indemnitor of first resort (i.e., its obligations to the
Consultant Indemnitees are primary and those of the Fund Indemnitors are
secondary), that the Company shall be liable for the full amount of payments of
indemnification required by any organizational document of such entity or any
agreement to which such entity is a party, and that the Company irrevocably and
unconditionally waives any claims against the Fund Indemnitors for contribution,
subrogation, exoneration, reimbursement or any other recovery of any kind for
which it is liable pursuant to any organizational document or agreement
including this Agreement. The Company further agrees that no payment for
indemnification by the Fund Indemnitors on behalf of any Indemnified Party with
respect to any claim for which an Indemnified Party has sought payment from it
shall affect the foregoing, and the Fund Indemnitors, to the extent of such
payment, shall be subrogated to all of the rights of recovery of such
Indemnified Party against it.

7. Notices. All notices, requests, demands and other communications permitted or
required to be given or delivered under or by reason of the provisions of this
Agreement shall be in writing and shall be deemed conclusively to have been
given (i) when personally delivered, (ii) when sent by facsimile (with hard copy
to follow) during a business day (or on the next business day if sent after the
close of normal business hours or on any non-business day), (iii) when sent by
electronic mail (with hard copy to follow) during a business day (or on the next
business day if sent after the close of normal business hours or on any
non-business day), (iv) one (1) business day after being sent by reputable
overnight express courier (charges prepaid), or (v) three (3) business day
following mailing by certified or registered mail, postage prepaid and return
receipt requested. Unless another address is specified in writing, notices,
requests, demands and communications to the Parties shall be sent to the
addresses indicated below:

If to the Company:

Apparel Holding Corp.

1441 Broadway – 6th Floor

New York, New York 10018

Attention: Chief Executive Officer and General Counsel

Facsimile: (855) 640-3896

 

5



--------------------------------------------------------------------------------

If to the Consultant:

Sun Capital Partners Management V, LLC

c/o Sun Capital Partners, Inc.

5200 Town Center Circle, Suite 600

Boca Raton, FL 33486

Attention: C. Deryl Couch, Jason H. Neimark and Brian McGee

Facsimile: (561) 394-0540

8. Assignment; Successors and Assigns. This Agreement and the rights, duties and
obligations of the Company and the Subsidiaries hereunder may not be assigned or
delegated by the Company or any Subsidiary without the prior written consent of
the Consultant. All covenants, promises and agreements by or on behalf of the
Parties contained in this Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective heirs, legal representatives,
successors and assigns.

9. Amendments. No modification, amendment, supplement or supplement of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by the Consultant and the Company. No waiver of any provision
of this Agreement shall be effective unless the same shall be in writing and
signed by the waiving Party.

10. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to the conflicts of laws provisions thereof.

11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM, OR
COUNTERCLAIM IN ANY COURT (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH (I) THIS AGREEMENT OR THE
VALIDITY, PERFORMANCE, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (II)
THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, AUTHORIZATION, EXECUTION,
DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

12. Section Headings. The headings of each section are contained herein for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

13. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties hereto with regard to the subject matter hereof and supersedes and
replaces all prior agreements, understandings and representations, oral or
written, with regard to such matters.

14. Severability. If any provision of this Agreement or application thereof
under any circumstances is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and shall not invalidate or
render unenforceable such provision or application in any other jurisdiction. If
any provision is held void, invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances.

 

6



--------------------------------------------------------------------------------

15. Electronic Delivery; Counterparts. This Agreement and any signed agreement
or instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, may be executed in one or more counterparts, all of which
shall constitute one and the same instrument. Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .peg or
similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any Party hereto, each other Party hereto or thereto shall re-execute the
original form of this Agreement and deliver such form to all other Parties. No
Party hereto shall raise the use of Electronic Delivery to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such Party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

16. Further Assurances. Each Party hereto agrees to use all reasonable efforts
to obtain all consents and approvals, and to do all other things, necessary for
the transactions contemplated by this Agreement. The Parties agree to take such
further action and to deliver or cause to be delivered any additional agreements
or instruments as any of them may reasonably request for the purpose of carrying
out this Agreement and the agreements and transactions contemplated hereby.

17. Attorneys’ Fees. If any action at law or in equity is necessary or desirable
to enforce or interpret the terms of this Agreement, to protect the rights
obtained hereunder, or where any provision hereof is validly asserted as a
defense, then the Consultant, if the Consultant is the prevailing party in such
action, shall be entitled to recover from the Company and/or from any Subsidiary
its reasonable attorneys’ fees incurred in connection therewith, including
attorneys’ fees on appeal, and all costs and disbursements, in addition to any
other available relief or remedy to which it may be entitled.

18. Outside Activities. The Company hereby acknowledges and agrees that one or
more of the Consultant Indemnitees have had, and from time to time may have,
outside activities or interests that conflict or may conflict with the best
interests of the Company, any Subsidiary or any of their affiliates
(collectively, “Outside Activities”), including (without limitation) investment
opportunities or investments in, ownership of, or participation in entities that
are or could be complementary to, or competitive with, the Company, any
Subsidiary or any of their affiliates or for which the Company or its
Subsidiaries or affiliates could have an expectancy, interest or desire to
engage. The Company hereby approves and consents to all Outside Activities not
in violation of Section 22, and no Consultant Indemnitee shall be liable to the
Company, any Subsidiary or any of their affiliates for breach of any duty
(contractual or otherwise), including without limitation any fiduciary duties,
by reason of any such activities or of such person’s participation therein. No
Consultant Indemnitee shall have any duty to communicate or offer any
opportunity or the existence of any Outside Activities to the Company, its
Subsidiaries or its affiliates, and no Consultant Indemnitee shall have any duty
to refrain therefrom (directly, indirectly or through any assignee or
transferee). In the event that any Consultant Indemnitee acquires knowledge of a
potential transaction or matter that may be

 

7



--------------------------------------------------------------------------------

a corporate opportunity for both the Company, any Subsidiary or any of their
affiliates, on the one hand, and any Consultant Indemnitee, on the other hand,
or any other person, no Consultant Indemnitee shall have any duty (contractual
or otherwise), including without limitation any fiduciary duties, to
communicate, present or offer such corporate opportunity to the Company or such
Subsidiary or affiliate and, notwithstanding any provision of this Agreement to
the contrary, shall not be liable to the Company or such Subsidiary or affiliate
for breach of any duty (contractual or otherwise), including, without limitation
any fiduciary duties, by reason of the fact that any Consultant Indemnitee
directly or indirectly pursued or acquired such opportunity for itself, directed
such opportunity to another person, or did not present or communicate such
opportunity to the Company or such Subsidiary or affiliate, even though such
corporate opportunity may be of a character that, if presented to the Company or
such Subsidiary or affiliate, could be taken by the Company or such Subsidiary
or affiliate, as applicable. The Company hereby renounces any interest, right,
or expectancy in, or in being offered an opportunity to participate in, any such
opportunity not offered to it by any Consultant Indemnitee to the fullest extent
permitted by law, including pursuant to §122(17) of the General Corporation Law
of the State of Delaware.

19. Intellectual Property. The Consultant shall retain all forms of legal rights
and protections in any country of the world, including all right, title and
interest arising under common and statutory law, in and to all: (a) letters
patents, provisional patents, design patents, patent cooperation treaty filings
and other rights to inventions or designs; (b) trade secret and equivalent
rights in confidential or proprietary information and know-how; (c) copyrights,
mask works, moral rights or other literary property or authors’ rights;
(d) rights regarding trade names, logos, domain names, URLs, trademarks, service
marks and other proprietary indicia or addresses and all goodwill associated
therewith; (e) any similar, corresponding or equivalent rights relating to
intangible intellectual property; and (f) all applications, registrations,
issuances, divisions, continuations, renewals, reissuances and extensions of the
foregoing, in each of the clauses (a) through (f) above in and to any work
product or deliverables created for, or provided to, the Company or any
Subsidiary under this Agreement or otherwise developed in connection with the
services provided hereunder (collectively, the “Consultant Owned Materials”);
provided that the Consultant Owned Materials shall not include any of the
foregoing to the extent created exclusively for, and provided exclusively to,
the Company or any Subsidiary under the Agreement. The Consultant has no
obligation to provide any Consultant Owned Materials to the Company or any
Subsidiary, but if the Consultant does so provide any Consultant Owned Materials
to the Company or any Subsidiary, then the Consultant hereby grants to the
Company and any such Subsidiary, a revocable, non-transferable and
non-sublicensable, worldwide royalty-free, nonexclusive license, during the term
of this Agreement, to copy, use and distribute such Consultant Owned Materials
solely in connection with the use of the services by the Company or any such
Subsidiary contemplated by this Agreement.

20. Construction. The construction of this Agreement shall not take into
consideration the Party who drafted or whose representative drafted any portion
of this Agreement, and no canon of construction shall be applied that resolves
ambiguities against the drafter of a document.

21. Review by Board. Each of the Company and each Subsidiary represent and
warrant to each Consultant Indemnitee that the execution of this Agreement has
been duly authorized by the Company and each Subsidiary. The Company agrees to
take, and cause the Subsidiaries and affiliates to take, all action requested by
any Consultant Indemnitee such that such Consultant Indemnitee receives the full
benefit contemplated by the terms hereof (including those set forth and
contemplated by Sections 6 and 18).

 

8



--------------------------------------------------------------------------------

22. Confidential Information. To the extent that, after the date hereof,
Consultant becomes aware of any Confidential Information of the Company or its
Subsidiaries from the Company or its Subsidiaries, Consultant will not, directly
or indirectly, without the prior written consent of the Company, disclose or use
any Confidential Information (including, without limitation, Confidential
Information with respect to strategy, acquisitions, retail real estate
opportunities, sourcing, pricing, vendors and customers); provided that such
Confidential Information will not include (i) any information generally
available to, or known by, the public (other than as a result of disclosure in
violation hereof), (ii) any information independently developed after the date
hereof without use or referring to any Confidential Information of the Company
or its Subsidiaries, (iii) any information that is also Confidential Information
of the Consultant or its affiliates or (iv) any information that becomes
available to Consultant from a source other than the Company (provided that such
source is not known to by Consultant to be bound by a confidentiality agreement
with the Company); provided further that the provisions of this Section 22 will
not restrict the use by the Consultant or any of its respective agents,
consultants, advisors, representatives or affiliates’ overall knowledge and
understanding of the Company’s industry that is not specific to the Company for
the Consultant’s own purposes, including the purchase, sale, consideration of,
advice regarding and decisions related to, investments; and provided further
that the provisions of this Section 22 will not prohibit any retention of copies
of records or disclosure (A) required by any applicable Law so long as
reasonable prior notice is given to the Company of such disclosure and a
reasonable opportunity is afforded to the Company to contest the same or
(B) made in connection with the enforcement of any right or remedy relating to,
or the performance of any obligation arising under, this Agreement or the
transactions contemplated hereby. As used herein, the term “Confidential
Information” means information if (A) the owner thereof has taken reasonable
measures to keep such information secret and (B) such information derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable through proper means by the public.
Notwithstanding anything to the contrary contained herein, “Confidential
Information” shall include acquisition opportunities of the Company and its
subsidiaries disclosed by the Company or its subsidiaries to the Consultant or
its affiliates if (i) such acquisition opportunity is first learned of by the
Consultant or its affiliates from the Company and (ii) the Company has requested
that the Consultant or its affiliates (and the Consultant or its affiliate has
agreed to) be involved in the evaluation of such acquisition. Notwithstanding
anything contained herein to the contrary, the Consultant shall be entitled to
disclose Confidential Information to its agents, consultants, advisors,
representatives and affiliates (but not portfolio companies) and the partners,
investors or equivalent members of Sun Capital Partners V, L.P, Sun Capital
Securities Fund, L.P. and Sun Capital Securities Offshore Fund, Ltd to the
extent such persons or entities are subject to confidentiality obligations to
the Consultant.

23. Securities Laws. The Consultant acknowledges that the Company is an issuer
with securities that will be registered pursuant to the Securities Exchange Act
of 1934, as amended, and that the disclosure of material nonpublic information
regarding the Company or any of its subsidiaries by the Consultant or trading in
the securities of the Company by the Consultant while in the possession of such
information may, depending on the facts and circumstances, subject the
Consultant to liability under certain securities laws.

 

9



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Consulting Agreement as of
the date first above written.

 

SUN CAPITAL PARTNERS MANAGEMENT V, LLC By:   /s/ Michael J. McConvery Name:  
Michael J. McConvery Title:   Vice President and Assistant Secretary APPAREL
HOLDING CORP. By:   /s/ Jay L. Dubiner Name:   Jay L. Dubiner Title:  

Senior Vice President, Secretary and

General Counsel

[Signature Page to Consulting Agreement]



--------------------------------------------------------------------------------

Exhibit A

Services

Services related to:

Finance and Accounting

Human Resources and Employee Benefits

Intellectual Property

Purchasing, Distribution and Customer Services

Licensing

Facilities and Equipment

Regulatory Compliance

Mergers, Acquisitions, Divestitures and Debt Financings

Capital Markets

Strategy

Corporate Governance

Insurance

Other Historically Provided Services

Exhibit A to Consulting Agreement